Here, appellant timely submitted his second level grievance,
                which was not accepted because it requested a different remedy than the
                initial grievance, the termination of an NDOC officer. Respondents
                notified appellant in writing that the second level grievance was not
                accepted due to the inclusion of the request for this new remedy, and
                appellant acknowledged receipt of this notice on July 5, 2012.
                Consequently, appellant was required to resubmit the second level
                grievance by July 10, 2013, to comply. Id. Appellant, however, failed to
                resubmit this document, and thus, his grievance was deemed abandoned
                and, as a result, he failed to exhaust his administrative remedies.    See id.;
                NRS 41.0322(1). Although appellant asserts on appeal that his complaint
                was not tort-based, and thus, was not subject to NRS 41.0322 or NRS
                209.243(1), appellant has waived this argument because the argument
                was not raised in the district court, and we therefore decline to consider it
                for the first time on appeal. See Nye Cnty. v. Washoe Med. Gtr.,      108 Nev.
490, 493, 835 P.2d 780, 782 (1992) (holding that failure to raise an
                argument in district court generally waives the opportunity to present the
                argument on appeal).
                            Finally, appellant argues that he was not provided proper•
                notice to attend or prepare for the hearing on the motion to dismiss.
                Contrary to appellant's assertion, however, the record demonstrates that
                respondents provided appellant with two notices regarding the scheduled
                hearing, that appellant filed an opposition to the motion to dismiss and
                that he was able to present oral argument to the court. Thus, this
                argument is without merit.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                            For the reasons set forth above, we conclude that the district
                court did not err in dismissing the underlying action, Buzz Stew, 124 Nev.
                at 228, 181 P.3d at 672, and we therefore
                            ORDER the judgment of the district court AFFIRMED.'



                                                                          PI! 069.4. WI   J.
                                                              Pickering


                                                              120.er
                                                              Parfagu&rire




                cc:   Hon. Ronald J. Israel, District Judge
                      Terrence Brothers
                      Attorney General/Carson City
                      Eighth District Court Clerk




                     'In light of the basis for our resolution of this matter, it is not
                necessary to reach appellant's remaining arguments.


SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A